RENDERED: NOVEMBER 19, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED



                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-0651-MR

MEGAN JONES                                                            APPELLANT


                  APPEAL FROM BOYLE CIRCUIT COURT
v.               HONORABLE DARREN W. PECKLER, JUDGE
                       ACTION NO. 17-CR-00389


COMMONWEALTH OF KENTUCKY                                                 APPELLEE


                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: GOODWINE, TAYLOR, AND K. THOMPSON, JUDGES.

TAYLOR, JUDGE: Megan Jones brings this appeal from an April 17, 2020, Order

of the Boyle Circuit Court revoking her probation and imposing a five-year

sentence of imprisonment. We affirm.

             By order entered April 13, 2018, Jones pleaded guilty to one count of

trafficking in a controlled substance in the first degree and was placed on pretrial

diversion for a period of five years. On October 29, 2018, the Commonwealth
filed a motion to void Jones’s pretrial diversion. A hearing was conducted where

evidence was presented that Jones had left two drug rehabilitation facilities and

had admitted to using methamphetamine, suboxone, and marijuana. The circuit

court indicated that Jones’s struggle with mental health issues likely contributed to

her leaving the drug treatment programs. The court ultimately denied the

Commonwealth’s motion to void Jones’s pretrial diversion by order entered

February 18, 2019.

             On June 24, 2019, the Commonwealth filed a second motion to void

Jones’s pretrial diversion. The Commonwealth claimed, inter alia, that Jones had

repeatedly used controlled substances, had failed to pay her supervision fees, failed

to complete community service, failed to report to her probation officer, and failed

to complete treatment programs at drug rehabilitation facilities. Following a

hearing, an order was entered on October 4, 2019, voiding Jones’s pretrial

diversion. By judgment and sentence of imprisonment also entered on October 4,

2019, Jones was sentenced to five-years’ imprisonment. Jones was released from

custody and placed on probation by order entered October 7, 2019. The October 7,

2019, order specifically provided that “[f]ailure to complete the [drug] treatment

program will be a violation of her probation.” October 7, 2019, Order.

             On January 27, 2020, Jones’s probation officer filed an affidavit

setting forth the conditions of Jones’s probation that she had violated. More


                                         -2-
specifically, the affiant averred that Jones had left two additional drug treatment

facilities and failed to report to her probation officer. Affiant requested that the

circuit court revoke Jones’s probation. Following a hearing, an Order was entered

on April 17, 2020, revoking Jones’s probation. Therein, the circuit court found

that Jones had a long history of violating the terms of her pretrial diversion and her

probation, including leaving multiple drug rehabilitation treatment facilities, using

illegal substances on numerous occasions, failing to seek a substance abuse

evaluation, and failing to report to her probation officer. In its April 17, 2020,

Order, the circuit court ultimately determined that Jones could not be appropriately

managed in the community and that her continued use of illegal substances

presented a significant risk to the community at large. Consequently, the circuit

court revoked Jones’s probation and imposed the five-year sentence of

imprisonment. This appeal follows.

             Jones contends the circuit court erred by revoking her probation and

sentencing her to five-years’ imprisonment. Jones argues that the circuit court

improperly determined she was a danger to the community at large and that she

could not be appropriately managed in the community. And, Jones asserts the

circuit court abused its discretion by revoking her probation and sentencing her to

five-years’ imprisonment.




                                          -3-
             Kentucky Revised Statutes (KRS) 439.3106 sets forth the criteria for

probation revocation and the sanctions supervised individuals are subject to upon

violating the terms of probation. KRS 439.3106(1) provides as follows:

             (1) Supervised individuals shall be subject to:

                (a) Violation revocation proceedings and possible
                    incarceration for failure to comply with the
                    conditions of supervision when such failure
                    constitutes a significant risk to prior victims of the
                    supervised individual or the community at large,
                    and cannot be appropriately managed in the
                    community; or

                (b) Sanctions other than revocation and incarceration
                   as appropriate to the severity of the violation
                   behavior, the risk of future criminal behavior by
                   the offender, and the need for, and availability of,
                   interventions which may assist the offender to
                   remain compliant and crime-free in the
                   community.

In Commonwealth v. Andrews, 448 S.W.3d 773, 777-78 (Ky. 2014), the Kentucky

Supreme Court held that KRS 439.3106(1) requires a circuit court to find that (a) a

probationer’s failure to comply with terms of probation constituted a significant

risk to prior victims or the community at large, and (b) a probationer could not be

appropriately managed in the community. These findings by the circuit court are

“conditions precedent” to probation revocation pursuant to KRS 439.3106(1), and

substantial evidence must support these findings. Andrews, 448 S.W.3d at 777; see

also Hall v. Commonwealth, 566 S.W.3d 578, 581 (Ky. App. 2018). A circuit


                                          -4-
court’s decision to revoke probation is reviewed for an abuse of discretion.

Andrews, 448 S.W.3d at 780. An abuse of discretion occurs where the trial court’s

“decision was arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.” Id. (citation omitted).

             In this case, the circuit court found that Jones’s “repeated violations

are evidence that she cannot be appropriately managed in the community. Her

ongoing use of illegal substances throughout this case, presents a significant risk to

the community at large.” April 17, 2020, Order at 2. These findings were

supported by evidence of a probative value. It was uncontroverted that Jones

failed to complete treatment at four drug rehabilitation treatment facilities, used

illegal substances on numerous occasions, failed to obtain a substance abuse

evaluation, and did not report to her probation officer on several occasions. The

court noted that it previously issued other less severe sanctions, but Jones

repeatedly failed to comply with the terms of her pretrial diversion and her

probation. The court further noted that it had exhausted all other available

remedies. Thus, the circuit court made the requisite findings required by KRS

439.3106, and such findings were supported by substantial evidence. As the circuit

court’s decision was not arbitrary, unreasonable, unfair, or unsupported by sound

legal principles, we simply do not believe the court abused its discretion by

revoking Jones’s probation and sentencing her to five-years’ incarceration.


                                          -5-
            For the foregoing reasons, the Order of the Boyle Circuit Court is

affirmed.

            GOODWINE, JUDGE, CONCURS.

            THOMPSON, K., JUDGE, CONCURS IN RESULT ONLY.



BRIEFS FOR APPELLANT:                   BRIEF FOR APPELLEE:

Erin Hoffman Yang                       Daniel Cameron
Assistant Public Advocate               Attorney General of Kentucky
Department of Public Advocacy           Frankfort, Kentucky
Frankfort, Kentucky
                                        Jenny L. Sanders
                                        Assistant Attorney General
                                        Frankfort, Kentucky




                                       -6-